 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   MICHELLE BREW,                               CV 20-9130 PA (GJSx)
11                Plaintiff,                      JUDGMENT
12          v.
13   BARCLAYS BANK DELAWARE, et
     al.,
14
                  Defendants.
15
16
17
18         Pursuant to the Court’s July 12, 2021 Minute Order dismissing this action for lack of

19   prosecution and failure to comply with the Court’s Order,

20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is

21   dismissed without prejudice.

22         IT IS SO ORDERED.

23
24   DATED: July 12, 2021                             _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
